Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 2, 2019

                                       No. 04-18-00742-CV

                     IN THE INTEREST OF I.L., ET AL., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01935
                      The Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER
       Sitting:        Sandee Bryan Marion, Chief Justice (Dissenting)
                       Rebeca C. Martinez, Justice
                       Luz Elena D. Chapa, Justice

        In this accelerated appeal involving appellant’s parental rights, appellee filed an April 25,
2019 motion requesting an additional 32 days to file a motion for rehearing. The sole basis for
the request is to “contact” the visiting judge who presided at the October 10, 2018 trial “to find
out if the trial judge signed the [October 11, 2018] order inadvertently or if the judge changed
her mind between pronouncing judgment orally and signing the order, as she is entitled by law to
do. As this was a visiting judge, it will be more difficult to contact her and I have to wait until
she’s assigned again.”

        Having considered the motion, the nature of this case, and all filings in this appeal,
appellee’s motion for an extension of time is hereby DENIED. See Sabine Offshore Serv., Inc. v.
City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979) (stating we generally may not consider
matters outside of the appellate record); In re I.L., No. 04-18-00742-CV, 2019 WL 1549914, at
*11 (Tex. App.—San Antonio Apr. 10, 2019, no pet. h.) (stating that even when a trial court
changes its mind, granting unrequested relief is error); see also TEX. R. JUD. ADMIN. 6.2(a)
(requiring prompt disposition of certain appeals involving parental rights); TEX. R. APP. P. 49.4
(“In an accelerated appeal, the appellate court may deny the right to file a motion for
rehearing . . . .”).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court